Citation Nr: 9909009	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-03 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Determination of proper initial rating for left ear 
hearing loss.

3.  Determination of proper initial rating for plantar 
fasciitis of the right foot.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel








INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran served in active service 
from October 1993 to March 1997. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  There is competent medical evidence that indicates the 
veteran currently suffers from a back disorder related to his 
period of service.

3.  The veteran currently has level I hearing impairment in 
the left ear as demonstrated in the September 1997 VA 
audiological examination; service connection is in effect for 
hearing loss of the left ear only.  

4.  Total deafness in both the nonservice-connected right ear 
and the service-connected left ear is not demonstrated. 

5.  The veteran presents evidence of tenderness to deep 
palpation on the plantar surface of the right foot; however, 
he does not have any other abnormalities, and the 
symptomatology related to his plantar fasciitis of the right 
foot has been medically characterized as causing only mild 
functional impairment.

6.  The veteran's plantar fasciitis of the right foot more 
nearly approximates a disability characterized as a moderate 
foot injury; there is no evidence that the veteran's 
disability is analogous to a moderately severe/severe foot 
injury, or that he has incurred an actual loss of use of the 
right foot.


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1998).

2.  The initial rating assigned for left hearing loss is 
appropriate, and the schedular criteria for a compensable 
disability evaluation have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.87, 
Diagnostic Code (DC) 6100 (1998); Fenderson V. West, No. 96-
947 (U.S.Vet. App. Jan. 20, 1999)

3.  The initial rating assigned for plantar fasciitis of the 
right foot is appropriate, and the criteria for an increased 
disability evaluation in excess of 10 percent have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.71a, Diagnostic Code 5284 (1998); Fenderson V. 
West, No. 96-947 (U.S.Vet. App. Jan. 20, 1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, a veteran who served during a period of war or 
during peacetime service after December 31, 1946, is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
See38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In this case, the veteran's service medical records contain 
the veteran's entrance and discharge examinations which show 
the veteran had a normal spine.  However, the records also 
contain medical notations dated February 1996 and April 1996 
indicating the veteran complained of low back pain, as well 
as that upon examination he was found to have tenderness on 
palpation of the lower back and was diagnosed with possible 
muscle strain.  Furthermore, the Board finds it significant 
that the veteran prepared and signed his claim of service 
connection for a low back disorder in mid March 1997, while 
still on active duty, and that such claim was received by the 
RO in early April 1997.

As to the post-service medical evidence, a September 1997 VA 
examination report reveals the veteran reported back pain 
when standing or walking, or otherwise upon standing on his 
feet for 15 minutes or longer.  And, upon examination, the 
veteran was found to have a normal spine with a full range of 
motion in all directions.  However, upon x-ray examination, 
the veteran's lumbosacral spine revealed a suspicious defect 
on the interarticularis of L5, which was suggestive of 
spondylolysis.  The veteran was diagnosed with lumbosacral 
strain intermittently symptomatic without radiculopathy, with 
pain which caused a mild functional impairment.

After a review of the evidence of record, the Board finds 
that the veteran has submitted evidence that he suffers from 
a low back disorder which was incurred during his period of 
service.  Specifically, the Board finds that, as the record 
is devoid of clear and unmistakable evidence that the 
veteran's low back disorder pre-existed his entrance into the 
service, the presumption of sound condition is for 
application in this case.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  Furthermore, the 
evidence shows the veteran was diagnosed with possible muscle 
strain on two separate occasions in February 1996 and April 
1996 during his active service, as well as that the medical 
evidence shows such symptomatology was continuous and in 
existence at the time of the veteran's last VA examination in 
September 1997.  See 38 C.F.R. § 3.303(b) (1998);  Savage v. 
Gober, 10 Vet. App. 488 (1997).  As such, the veteran has 
shown he is entitled to service connection for a low back 
disorder, and thus, service connection is granted.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.

II.  Determination of Proper Initial Ratings.

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
That is, the Board finds that the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claims.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, as reflected 
by the September 1997 VA examination reports discussed below.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (the Court) has noted that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson V. West, No. 96-947 (U.S.Vet. App. Jan. 
20, 1999).  Furthermore, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

A.  Left Ear Hearing Loss

Specific to hearing loss disabilities, evaluations of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected hearing loss, the rating 
schedule establishes eleven (11) auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 (1998).  The assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Governing VA legal criteria provide that where service 
connection has been granted for defective hearing involving 
only one ear, and total deafness is present in the other ear 
as a result of nonservice-connected disability not the result 
of the veteran's own willful misconduct, a compensable 
evaluation is possible.  38 U.S.C.A. § 1160(a) (West 1991).  
In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at Level X or XI.  38 C.F.R. § 4.85, 4.87, 
Diagnostic Codes 6100 and 6101 (1998).  Thus, for purposes of 
evaluation, a nonservice-connected ear will be treated as 
service connected only when there is total deafness in that 
nonservice-connected ear.  38 C.F.R. § 3.383(a)(3) (1998).  
Otherwise, the nonservice-connected ear shall be assigned a 
level I for rating purposes.

In this case, in a May 1997 rating decision, the veteran was 
granted service connection and a noncompensable disability 
evaluation for left ear hearing loss effective March 1997 
under Diagnostic Code 6100.  At present, as the veteran has 
expressed disagreement with the assignment of his initial 
disability evaluation of 0 percent for left ear hearing loss, 
the case is before the Board for appellate review.

With respect to the medical evidence of record, the record 
contains a September 1997 VA examination report which 
indicates the veteran has normal hearing in the right ear and 
moderate sensorineural hearing loss above 2,000 Hertz in the 
left ear.  Specifically, the audiological evaluation revealed 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
25
20
LEFT
10
5
20
55
55

Pure tone threshold levels averaged 19 decibels for the right 
ear and 34 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent 
bilaterally.  Inasmuch as service connection is in effect 
only for left ear hearing loss, and the evidence does not 
indicate that the veteran has total deafness in both ears, 
the right ear is taken to be normal for rating purposes, as 
described above.  Thus, for purposes of rating the veteran's 
service-connected left ear hearing loss, a numeric 
designation of level I hearing is assigned to the nonservice-
connected right ear.  An application of the rating criteria 
to these findings results in the assignment of a numeric 
designation of level I hearing in the left ear which 
translates to a noncompensable schedular evaluation for the 
veteran's service-connected left ear hearing disability.

The Board acknowledges the veteran's various statements in 
support of his claim.  However, the Board notes that 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. at 349.  

Thus, after a review of the evidence, the Board finds that 
such mechanical application establishes that a noncompensable 
disability evaluation is warranted for the veteran's service-
connected unilateral (left ear) hearing loss.  And therefore, 
it is the decision of the Board that the initial rating of 0 
percent assigned for the veteran's left hearing loss is 
appropriate, as well as that the preponderance of the 
evidence is against an award of a compensable disability 
evaluation for defective hearing of the left ear.

B.  Plantar Fasciitis of the Right Foot.

With respect to a disability of the musculoskeletal system, 
the Board notes that such disability is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, as well as that 
weakness is as important as limitation of motion; a part 
which becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system, for example, may be expected to show evidence of 
disuse through atrophy.  See 38 C.F.R. § 4.40.  Furthermore, 
the provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is less, more or weakened movement, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Thus, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain or 
weakness is demonstrated, and pain or weakness on use is not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In this case, in a May 1997 rating decision, the veteran was 
granted service connection and a 10 percent disability 
evaluation for plantar fasciitis of the right foot effective 
March 1997 under Diagnostic Code 5284.  At present, as the 
veteran has expressed disagreement with the assignment of his 
initial disability evaluation of 10 percent for plantar 
fasciitis of the right foot, the case is before the Board for 
appellate review.

The evidence of record includes a September 1997 VA 
examination report which indicates the veteran reported 
having sharp pain in the right foot when standing on his feet 
for several hours.  Upon examination, the veteran presented 
evidence of tenderness to deep palpation on the plantar 
surface of the right foot, under the arch and toward the 
heel, with otherwise no palpable deformity or abnormality.  
The veteran was diagnosed with plantar fasciitis of the right 
foot with pain causing mild functional impairment.

With respect to the applicable law, under DC 5284, a 10 
percent rating is warranted for moderate foot injuries. See 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1997).  A 20 percent 
rating is warranted when the evidence indicates the claimant 
suffers from a foot injury which is moderately severe.  See 
id.  A 30 percent rating is warranted when the evidence 
indicates the claimant suffers from a foot injury which is 
severe in degree.  See id.  Additionally, the actual loss of 
use of the foot warrants a 40 percent disability rating.  See 
id.

In this case, the evidence of record shows the veteran 
presented evidence of tenderness to deep palpation on the 
plantar surface of the right foot; however, the evidence also 
shows the veteran does not have any other abnormalities, as 
well as that the symptomatology related to his plantar 
fasciitis of the right foot causes him only mild functional 
impairment.  As such, the Board finds that, as the veteran's 
plantar fasciitis of the right foot more nearly approximates 
a disability characterized by a foot injury which is moderate 
in nature, the initial rating of 10 percent assigned for the 
veteran's right foot disability is appropriate.  As well, the 
Board finds that, as the current record does not contain 
evidence indicating the veteran's right foot disability is 
moderately severe/severe, or that the veteran has incurred an 
actual loss of use of the right foot, the preponderance of 
the evidence is against an award of a increased disability 
evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998). 

In arriving at this conclusion, the Board finds that, as 
there is no objective evidence indicating the veteran 
presented any additional limitation, weakness, or lack of 
endurance due to his pain, an evaluation in excess of 10 
percent for plantar fasciitis of the right foot on the 
grounds of functional loss due to pain or weakness is not 
warranted.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).

C.  Conclusion.

In making its determinations, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence 
relevant to the issues on appeal is not in relative 
equipoise, and thus, the benefit of the doubt rule does not 
apply to this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing that the disabilities under 
consideration have caused marked interference with 
employment, the necessity for frequent periods of 
hospitalization, or otherwise have rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand these matters to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for a low back disorder is granted.

The initial rating assigned for left ear hearing loss is 
appropriate, and entitlement to a compensable disability 
evaluation is denied.

The initial rating assigned for plantar fasciitis of the 
right foot is appropriate, and entitlement to an increased 
disability evaluation, in excess of 10 percent, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


